Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rong Yang on 11/22/2021.  
The application has been amended as follows: 
In the most recent supplemental amendment’s claims please amend claim 21 by striking “and” on the third to last line.  Then in claim 21 please add, on the final line just prior to the final period ending the claim, on a new line “and a non-semiconductor insulator material between the bottom surface of the first separation trench and the top surface of the second separation trench, wherein the second separation trench stops at the non-semiconductor insulator material”.  Note this amendment makes the last clause of claim 21 identical to the last clause in claim 1.  

Allowable Subject Matter
1.	Claims 1, 3-4, 6-13, 15-16 and 21-27 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“the second separation trench includes at least one sidewall directly connected to the second surface” and 
“a non-semiconductor insulator material between the bottom surface of the first separation trench and the top surface of the second separation trench, wherein the second separation trench stops at the non-semiconductor insulator material” 


“the second separation trench includes at least one sidewall directly connected to the second surface” and 
“a non-semiconductor insulator material between the bottom surface of the first separation trench and the top surface of the second separation trench, wherein the second separation trench stops at the non-semiconductor insulator material” 

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes: 
a.  a specific second separation trench includes at least one sidewall directly connected to a specific second surface and a non-semiconductor insulator material between a specific bottom surface of a specific first separation trench and a specific top surface of the second separation trench, wherein the second separation trench stops at the non-semiconductor insulator material.  
b.  a specific second separation trench includes at least one sidewall directly connected to a specific second surface and a non-semiconductor insulator material between a specific bottom surface of a specific first separation trench and a specific top surface of the second separation trench, wherein the second separation trench stops at the non-semiconductor insulator material.  

As to claims 1 ( as well as claim 21 now mirrored in relevant substantial part) the prior art of record does not show the limitations “the second separation trench includes at least one sidewall directly connected to the second surface” and “a non-semiconductor insulator material between the bottom surface of the first separation trench and the top surface of the second separation trench, wherein the second separation trench stops at the non-semiconductor insulator material” in the overall context of the claim.  The office notes that some of the previously applied prior art, along with the prior 

The limitations in claims 1 and 21 being sufficient to distinguish claims 3-4, 6-13, 15-16 and 22-27 which depend from claims 1 and 21 from the prior art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  








/GRANT S WITHERS/               Primary Examiner, Art Unit 2891